 R. APPEL, INC.74.In substantial accordance with the agreement of the parties,we find that all employees employed in the Employer's Honolulu,Hawaii, hotel and apartment properties, including kitchen, main-tenance, and housekeeping employees, bellboys, bus boys, waiters andwaitresses, and desk clerk-switchboard operators,? but excluding officeand clerical employees, guards and/or watchmen, professional em-ployees, and supervisors as defined in the Act 8 constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication iii thisvolume.]MEMBER STYLES took no part in the consideration of the above De-cision and Direction of Election.'we shall include the desk clerk-switchboard operators in the unit as the record showsthat they spend less than 50 percent of their time performing clerical duties.'The head chef and the no. 1 maid are excluded as the record shows that theseindividuals possess supervisory authority within the meaning of the amended Act.R. APPEL, INC.'andINTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONER.Case No. 3-RC-696. July 6; 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John C. Weld, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed..Pusuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce. within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all production. and main-tenance employees excluding office clerical employees, professional:employees, guards, and supervisors as defined in the Act.The Em-1The name of the Employer appears as amended at the hearing.95 NLRB No. 2. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDployer contends that seasonal employees should be excluded from theunit.The, Employer is engaged in the manufacture of handbags.Duringthe greater part of the year it manufactures handbags from leather,but during the spring of each year there is a reduced market forleather handbags and the Employer engages in an intensive produc-tion of plastic handbags for summer use.The Employer maintains ayear-around work force of approximately 90 employees.These em-ployees work on leather handbags during the major portion of theyear, but'in the spring approximately 50 percent of these employeesare assigned to the manufacture of plastic handbags.At the be-ginning of February of each year the Employer begins to hire 'seasonalemployees to work on plastic handbags only.A peak level of suchemployment is reached and maintained during April and part of Maywhen approximately 90 seasonal employees are employed.Layoffsamong these employees commence during the latter part of May andall the seasonal employees are laid off, by mid-June or the first of July.The record discloses that, although the seasonal employees are lessskilled and are paid at lower rates than the regular employees, theynonetheless work alongside and'among regular employees and per-form tasks similar to those performed by regular employees.We find,therefore, that all employees working at jobs, within the unit areincluded and entitled to representation therein, irrespective of thetenure of their employment?Accordingly, we find that all production and maintenance employeesemployed at the Employer's Ithaca, New York, plant, including sea-sonal employes, but excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining.5.'The Petitioner would include among those eligible to vote, andthe -Employer would exclude, the seasonal employees employed towork on plastic handbags.Although the Employer gives reemploy-ment preference to applicants who have worked in the plant duringprior seasons, no effort is made by the Employer to recall such em-ployees and the record reveals that at the time of the hearing only3 of the seasonal employees had been previously employed bythe Employer.Moreover, it does not appear that these employeeshave a reasonable expectancy of becoming regular employees as eachyear only 1 or 2 seasonal employees are assigned to fill vacancieswhich occur among the regular employees. Further, the record showsthat unusually high rates of turnover and absenteeism exist amongthe seasonal employees, which require the Employer to, carry from25 to 30 additional employees on its payroll to maintain its required2Gerber Products Company,93 NLRB 1668. DEENA ARTWARE, INCORPORATED9labor force.Although the seasonal employees work in close contactwith the regular employees, we are of the opinion that their tenureof employment is not sufficiently regular or substantial to entitle themto participate in the election, and accordingly, we find that they areineligible to vote .3[Text of Direction of Election omitted from publication in thisvolume.]8Gerber Products Company, supra;The Heekin Can Company,88 NLRB 726.DEENA ARTWARE,INCORPORATEDandUNITED BRICK AND CLAY WORK-ERS OF AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OFLABOR.CaseNo. 9-CA-44. July 6, 1951Supplemental DecisionOn October 25, 1949, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order in this case,1 in whichit found that Deena Artware, Incorporated, herein called the Re-spondent, had engaged in and was engaging in certain unfair laborpractices affecting commerce, and ordered the Respondent to ceaseand desist therefrom and take certain affirmative remedial action.The Board thereafter petitioned the United States Court of Ap-peals for the Sixth Circuit to enforce its Order against the Respond-ent.On October 12, 1950, the court granted a motion by the Re-spondent to remand the case to the Board for the purpose ofreceiving and considering additional evidence.The order of remanddoes not indicate that the court has as yet considered the merits ofthe Board's Decision and Order'Pursuant to the remand, a further hearing was held before HermanMarx, the Trial Examiner who presided at the original hearing.OnFebruary 9, 1951, the Trial Examiner issued his Supplemental In-terinediate Report, in which he found that the additional evidencereceived required no change in the Board's Decision and Order, andrecommended that the Board reaffirm it without modification, as setforth in the copy of the Supplemental Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Supple-mental Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report, the Respondent's exceptions and brief,and the entire record in the case (including the original record), and1 86 NLRB 732.95 NLRB No. 6.